DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because of the following informalities:  In Figure 4, the UPS 12 is labeled “SAI”.  The specification does not describe “SAI”, and it is unclear what it means.  In Figure 8, the boxes should be filled in with what happens at each step.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 1 and 8-11 are objected to because of the following informalities:  
Claim 1, lines 16-17, “the DC switch, the AC switch, and the switch” should be 
“the DC switch, the AC switch, and the auxiliary switch”.  For examination purposes, it has been assumed that “the switch” is the auxiliary switch.  Claim 8, line 1, “for power converters” should be “for a power converter” in order to provide antecedent basis for “the power converter” in line 2.  Claim 8, line 3, “is characterized by” should be deleted.  Claim 8, lines 7-8, “as the AC source:  AC source module” should be “as an AC source module” in order to provide antecedent basis for “the AC source module” in line 9.  Claim 8, lines 9-10, “the rated voltage” lacks proper antecedent basis.  Claim 8, line 11, “the rated frequency” lacks proper antecedent basis.  Claim 8, line14, “the ‘cold start-up’” lacks proper antecedent basis.  Claim 9, line 1, “for power converters” should be “for a power converter”.  Claim 10, line 1, “for power converters” should be “for a power converter”.  Claim 11, line 1, “for power converters” should be “for a power converter”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the AC source” in line 7.  It is unclear whether this is the same as the “AC source module”.  For examination purposes, it has been assumed that the “AC source” is a UPS (12) as shown in Figure 4 or the DC/AC converter (18) as shown in Figure 5.  Claims 9-11 inherit this deficiency.
Claim 10 recites the limitation "the maximum absorbed power" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what the “maximum absorbed power” is.
Allowable Subject Matter
Claims 1-7 objected to as being dependent upon a base claim that has been objected to, or because of informalities, but would be allowable if rewritten with the informalities corrected.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-7 contain allowable subject matter because none of the prior art of 
record discloses or suggests a power converter with cold start-up, as recited in claim 1, in combination with the remaining claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent application publication of Chapman et al. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL KAPLAN/Primary Examiner, Art Unit 2836